 Case: 5:19-cv-00445-CHB Doc #: 20 Filed: 09/23/20 Page: 1 of 1 - Page ID#: 211




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

  DANA INCORPORATED,                             )
                                                 )
         Plaintiff,                              )         Civil Action No. 5:19-cv-445-CHB
                                                 )
  v.                                             )
                                                 )                  JUDGMENT
  INTERNATIONAL UNION, UNITED                    )
  AUTOMOBILE, AEROSPACE AND                      )
  AGRICULTURAL IMPLEMENT                         )
  WORKERS OF AMERICA, LOCAL
  UNION NO. 3062,

         Defendant.
                                     ***   ***       ***   ***
       In accordance with the Memorandum Opinion and Order entered contemporaneously

with this Judgment,

       IT IS HEREBY ORDERED as follows:

       1. Judgment is entered in favor of Defendant.

       2. This matter is DISMISSED WITH PREJUDICE and STRICKEN from the Court’s

          active docket.

       3. This is a FINAL and APPEALABLE JUDGMENT, and there is no just cause for

          delay.

       This the 23rd day of September, 2020.




cc:    Counsel of record

                                               -1-
